                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 JEFFREY M. SPRING, SR.,                          )     Case No. 4:18 CV 2920
                                                  )
           Petitioner,                            )     JUDGE SARA LIOI
                                                  )
           v.                                     )     MAGISTRATE JUDGE
                                                  )     THOMAS M. PARKER
 BRANDESHAWN HARRIS, Warden,                      )
                                                  )     ORDER ON PETITIONER’S
           Respondent.                            )     MOTION FOR LEAVE TO AMEND
                                                  )     AND REQUEST FOR STAY

I.     Introduction

       This matter was referred to me for the preparation of a report and recommendation

concerning the petition for a writ of habeas corpus Petitioner, Jeffrey M. Spring, Sr., filed on

December 19, 2018. Respondent filed a return of writ on March 26, 2019. ECF Doc. 8. On

June 26, 2019, Spring filed a motion for leave to amend his petition and provide a stay and

abeyance. ECF Doc. 11. Respondent filed an opposition memorandum on July 10, 2018. ECF

Doc. 12.

       Initially, I must determine whether the motion for stay should be addressed by an order or

by report and recommendation. A magistrate judge has the statutory authority to issue orders on

motions so long as the order does not finally dispose of a party’s claim or defense or otherwise

prevent a party from seeking final relief. A stay may be dispositive or non-dispositive,

depending on the nature of the relief granted. The critical inquiry is whether the stay constitutes

a final decision for purposes of appealability, such that the stay has the same effect as an
injunction and leaves a party “effectively out of court.” Reynaga v. Cammisa, 971 F.2d 414, 416

(9th Cir. 1992); see also Touton, S.A. v. M.V. Rizcun Trader, 30 F.Supp.2d 503, 510 (E.D.Pa.

1998) (examining appealability to determine whether stay granted dispositive or non-dispositive

relief). When only a delay in litigation is contemplated, the stay is not dispositive. See Adams v.

Suozzi, 393 F.Supp.2d 175, 177 (E.D.N.Y. 2005); Saint’s Brands, Inc. v. Brewery Group

Denmark, A/S, 57 F.Supp.2d 825, 833 (D. Minn. 1999). Here, Spring’s unexhausted claim is

already pending in state court and staying the case will only delay his habeas petition. The court

also notes that respondent does not oppose the stay. For these reasons, I conclude that an order

may be issued rather than a report and recommendation.

       The court is permitted to excuse the procedural default of the argument Spring seeks to

add to his petition if he is actually innocent of murder. The argument he seeks to include in his

petition may not be futile. For these reasons, Spring’s motion for leave to amend habeas corpus

petition is GRANTED and this case is STAYED pending Spring’s exhaustion in state court.

II.    Issue Presented

       Spring seeks to amend his petition to include an additional basis for finding that he

received ineffective assistance of appellate counsel as asserted in his Ground Two claim.

Although not explained well, he seemingly seeks to argue that appellate counsel provided

ineffective assistance of counsel by failing to raise the issue that trial counsel was ineffective for

failing to forensically test the recovered bullets for metal, paint or primer residue. Spring raised

this issue in a petition for post-conviction relief. The bullets have since been tested and Spring

argues that the evidence supports his testimony. His petition for post-conviction relief is still

pending in state court. ECF Doc. 11. At trial, Spring argued that he accidentally or recklessly

shot the victim through the closed front door. He argues that the new forensic evidence supports

this claim.

                                                  2
       Respondent opposes Spring’s motion to amend arguing that his additional Ground Two

argument is procedurally defaulted and lacks merit. ECF Doc. 12. Respondent contends that the

amendment to the petition would be futile. Respondent also asserts that he would be prejudiced

by the amendment because he has already filed a return of writ and would be required to

supplement it to address Spring’s new argument. However, if the court grants petitioner’s

motion to amend, respondent does not oppose the requested stay.

III.   Law & Analysis

       A.      Motion to Amend Petition

       Fed. R. Civ. P. 15(A) governs motions to amend petitions for habeas corpus. See 28

U.S.C. § 2242. Under Rule 15(A) a party may amend his pleading once as a matter of right

within 21 days after serving it; or with the opposing party’s written consent or the court’s leave.

Rule 15(A)(2) provides that leave should be freely given when justice so requires. Several

factors must be considered in determining whether to permit an amendment: the reasons for

delay in filing; whether there was a lack of notice to the opposing party; whether there was bad

faith in the moving party’ repeated failure to cure deficiencies by previous amendments; whether

there would be undue prejudice to the opposing party; and whether amendment would be futile

to correct problems in the original pleading. Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998).

       Respondent contends Spring’s proposed additional claim has been procedurally

defaulted. However, even if that is true, Spring would have the opportunity to argue that the

court should excuse the default for cause and prejudice and/or because he is actually innocent of

murder. Williams v. Coyle, 260 F.3d 684, 693 (6th Cir. 2001); Coleman v. Thompson, 501 U.S.

722, 748, 111 S. Ct. 2546, 115 L. Ed. 2d 640. And, it appears that Spring may be asserting his

actual innocence. Spring’s motion to amend cites case law holding that one is actually innocent



                                                 3
if the state charged the ‘right’ person, but he is not guilty of the crime with which he is charged.

ECF Doc. 11 at 2; Schlup v. Delo, 513 U.S. 298, 320-321, 115 S. Ct. 851, 130 L. Ed. 2d 808

(1995) (quoting Kuhlmann v. Wilson, 477 U.S. 436, 452, 91 L. Ed. 2d 364, 106 S. Ct. 2616

(1986) (plurality opinion)).

       Respondent also argues that the claim lacks merit. Respondent cites Spring’s son’s

testimony that two bullet holes were put in the door on the day that Spring shot the victim. ECF

Doc. 9 at 264. Respondent also cites other evidence in the record supporting the jury’s

conviction of murder, despite evidence that Spring shot the victim through the door. ECF Doc.

12 at 3. Although not explained very well, respondent seemingly argues that appellate counsel

was not deficient in failing to raise this argument because it would not have made a difference

had trial counsel sought forensic examination of the bullets.

       But additional evidence supporting Spring’s story may have swayed some jurors.

Forensic evidence would likely have been more probative than the testimony of respondent’s

son, whom the jury may have considered biased. Without more information regarding this

claim, the court cannot say that appellate counsel’s performance was not deficient or that Spring

was not prejudiced. See Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed.

2d 674 (1984). Fed. R. Civ. P. 15(A)(2) provides that leave should be freely given when justice

so requires. Justice requires that Spring be given a chance to amend in this instance. Spring’s

post-conviction argument is still pending in state court. If it is not successful there, Spring

should have the opportunity to present the argument he inadvertently omitted from his original

petition. The court recognizes that respondent already filed a return, but the prejudice to

respondent is relatively minor particularly when balanced against the potential harm Spring is

facing. For these reasons, the court GRANTS Spring’s motion to amend.


                                                  4
       B.      Stay & Abeyance

       Because the argument that Spring seeks to add to his petition is unexhausted in state

court, but some or all of his other arguments are, his amended habeas petition would be a “mixed

petition.” See Rhines v. Weber, 544 U.S. 269, 271, (2005). When a court is presented with a

mixed petition, the entire petition may be dismissed without prejudice. See Rose v. Lundy, 455

U.S. 510 (1982). After a mixed petition is dismissed, and the petitioner subsequently exhausts

his state court remedies, the petitioner may file a new habeas petition without his petition being

treated as an unauthorized second or successive petition. See Slack v. McDaniel, 529 U.S. 473,

487 (2000).

       However, after AEDPA established a one-year statute of limitations on habeas petitions,

the Supreme Court determined that the dismissal of an entire petition could potentially preclude

the petitioner from bringing his already-exhausted claims in a new petition. See Rhines, 544

U.S. at 274–75. To avoid statute of limitations problems, the Court held that district courts may

use their inherent stay authority to hold in abeyance mixed habeas petitions in order to allow the

petitioner the opportunity to bring unexhausted claims to conclusion in state court. Id. at 275

(noting that, without the use of inherent stay authority, habeas petitioners would run the risk of

forever losing their opportunity for federal review of their unexhausted claims).

       Here, it appears that some of Spring’s arguments could end up being barred by the statute

of limitations if the court were to dismiss his mixed petition. The Ohio Supreme Court declined

jurisdiction in Spring’s direct appeal on February 14, 2018, and it is unclear whether statutory

tolling would extend Spring’s deadline for filing.

       If a petitioner’s already-exhausted claims are not tolled under 28 U.S.C. § 2244(d)(2),

courts must consider the following factors in determining whether to stay a habeas petition: (1)


                                                 5
whether the petitioner had good cause for failing to exhaust his claims in state court; (2) whether

the unexhausted claims are plainly meritless; and (3) whether the petitioner is engaged in

intentionally dilatory litigation tactics. Rhines, 544 U.S. at 277–78. Spring could argue that his

appellate counsel’s ineffective assistance prevented him from exhausting the argument he seeks

to add to his petition. The unexhausted claim may not be meritless (as explained herein) and

there is no indication that Spring is engaged in dilatory tactics. As already noted, respondent

does not oppose the requested stay. For these reasons, the stay and abeyance requested by

Spring is appropriate and the court GRANTS Spring’s unopposed request for a stay.

IV.      Conclusion

         The scales of justice weigh in favor of permitting Spring to amend his petition. The

procedural default of Spring’s argument may be excused if he shows he is actually innocent of

murder. Amending his petition may not be futile. For these reasons, the court GRANTS

petitioner’s motion for leave to amend petition. ECF Doc. 11. The case is STAYED pending the

outcome of Spring’s state court appeal (Ohio’s Seventh Dist. Court of Appeals, case # 19 JE 14).

The parties must notify the court when petitioner has exhausted the proposed argument in state

court.

         IT IS SO ORDERED.


Dated: September 19, 2019
                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 6
